DETAILED ACTION
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 23, 2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1, 7, 10 – 15, 17 – 19, 22, 26 – 27, 34 – 36, 38 and the newly added claims 44 – 45 are pending in the instant application.
Response to Applicant’s Remarks
The objection to the instant claims 10 – 11 is hereby withdrawn in view of Applicant’s amendment to rewrite said claims in independent form.
The rejection under 35 U.S.C. 102(a)(1) of the instant claims 1, 7, 12 and 13 as being anticipated by STN Registry database entry CAS RN 185614-27-1 is hereby withdrawn in view of Applicant’s amendment to delete the scopes “each of which optionally contains 1-8 heteroatoms selected from halogen, O, N, and S, and” and “OR*” from the instant variables R1, R2 and R3.
Expanded Search: Applicant’s amendments necessitate new grounds of search. Search has been expanded to the full scope of the instant claims 1, 7 and 10 – 13. No prior art was found.
Election/Restriction
Claims 1, 7 and 10 – 13 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 14 – 15, 17 – 19, 22, 26 – 27, 34 – 36, 38 and 44 – 45, directed to the method of using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on April 17, 2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with the applicant’s representative, Alina Khankin, on May 6, 2021.
	The amendments are as follows:


	Claim 22, page 11 lines 1-2:
The phrase “A method of modulating oligomerization of IAPP comprising contacting said islet amyloid polypeptide (IAPP) with an effective …” should read as “A method of inhibiting oligomerization of islet amyloid polypeptide (IAPP) comprising contacting said 

	Claim 26, page 11 lines 7-8:
The phrase “A method of inhibiting cytotoxicity of an amyloidogenic peptide in a subject …” should read as “A method of inhibiting cytotoxicity of islet amyloid polypeptide (IAPP) in a subject …”.

	REPLACE the instant claim 34 with the claim 34 as presented below:
(Currently Amended) A method of treating a disease in a subject in need of such treatment, wherein said disease is selected from the group consisting of insulinoma, diabetes mellitus, hyperglycemia, islet rejection following pancreatic islet transplantation, Alzheimer’s Disease, Mild Cognitive Impairment (MCI), Lewy body dementia, cerebral amyloid angiopathy, and Parkinson’s Disease.

	Claim 44, page 12 line 8:
The phrase “The method of claim 14, wherein the compound …” should read as “The method of claim 17, wherein the compound …”.


The phrase “The method of claim 18, wherein the compound …” should read as “The method of claim 22, wherein the compound …”.

	INSERT new claims 46 – 48 as presented below:
46. (New) The method of claim 26, wherein the compound of Formula (IV) is selected from the group consisting of

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
  (ADH-101) and

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
  (ADH-120),
or a pharmaceutically acceptable salt thereof.

47. (New) The method of claim 34, wherein the compound of Formula (IV) is selected from the group consisting of

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
  (ADH-101) and

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
  (ADH-120),
or a pharmaceutically acceptable salt thereof.

48. (New) The method of claim 38, wherein the compound of Formula (IV) is selected from the group consisting of

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
  (ADH-101) and

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
  (ADH-120),
or a pharmaceutically acceptable salt thereof.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	The closest prior art is the English translation of the publication: Turchin et al., Bioorg. Chem., 4(8), 1978, pp. 1065-1077 (Turchin). Turchin teaches (see, Table 3) the compound (Xb) as presented below:

    PNG
    media_image3.png
    319
    577
    media_image3.png
    Greyscale

Npc is 1-alkyl-4-aminopyrrole-2-carboxyli acid; and 
Ami is isoamyl.
	However, Turchin does not explicitly teach or provide sufficient guidance for the compounds, wherein at least one of the instant variables R1, R2, and R3 is further substituted with one or more substituents selected from the Markush group as recited in the instant claims. The .
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 7, 10 – 13, 17, 22, 26, 34, 38 and 44 – 48 are now allowed.
Claims 14 – 15, 18 – 19, 27 and 35 – 36 are cancelled.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sagar Patel whose telephone number is (571)272-1317. The examiner can normally be reached on Monday - Friday: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571) 272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 






/Sagar Patel/Examiner, Art Unit 1626                 

/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626